UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number: 811-00041 GENERAL AMERICAN INVESTORS COMPANY, INC . (Exact name of registrant as specified in charter) 100 Park Avenue, 35 th Floor, New York, NY 10017 (Address of principal executive offices)(Zip code) Eugene S. Stark General American Investors Company, Inc. 100 Park Avenue, 35 th Floor, New York, NY 10017 (Name and address of agent for service) Registrant's telephone number, including area code: 212-916-8400 Date of fiscal year end: December 31 Date of reporting period: September 30, 2016 Item 1: Statement of Investments Value Shares COMMON STOCKS (note 1a) Consumer A utomobiles and C omponents (1.4%) Discretionary 1,264,063 Ford Motor Company (Cost $16,174,723) $15,257,240 (11.0%) Consumer S ervices (0.8%) 21,000 Chipotle Mexican Grill, Inc. (a) (Cost $9,376,256) 8,893,500 R etailing (8.8%) 309,665 Liberty Interactive Corporation - Ventures A (a) 12,346,344 375,026 Macy’s Inc. 13,894,713 919,768 The TJX Companies, Inc. 68,780,251 (Cost $28,028,933) 95,021,308 (Cost $53,579,912) 119,172,048 Consumer F ood , B everage and T obacco (11.6%) Staples 201,174 Danone 14,931,213 (15.2%) 182,400 Diageo plc ADR 21,165,696 450,000 Nestle S.A. 35,483,620 195,000 PepsiCo, Inc. 21,210,150 704,378 Unilever N.V. 32,511,257 (Cost $66,826,160) 125,301,936 F ood and S taples R etailing (3.6%) 168,781 Costco Wholesale Corporation 25,740,790 142,280 CVS Health Corporation 12,661,497 (Cost $18,835,682) 38,402,287 (Cost $85,661,842) 163,704,223 Energy 113,000 Anadarko Petroleum Corporation 7,159,680 (6.9%) 160,900 Apache Corporation 10,276,683 1,472,819 Cameco Corporation 12,607,331 650,000 Ensco plc - Class A 5,525,000 3,830,440 Gulf Coast Ultra Deep Royalty Trust (a) 252,809 535,000 Halliburton Company 24,010,800 1,730,000 Helix Energy Solutions Group, Inc. (a) 14,064,900 (Cost $59,688,571) 73,897,203 Financials B anks (1.5%) (22.8%) 140,000 M&T Bank Corporation (Cost $3,966,544) 16,254,000 D iversified F inancials (5.1%) 245,000 American Express Company 15,689,800 285,000 JPMorgan Chase & Co. 18,978,150 500,000 Nelnet, Inc. 20,185,000 (Cost $23,578,547) 54,852,950 I nsurance (16.2%) 158,877 Aon plc 17,872,074 610,000 Arch Capital Group Ltd. (a) 48,348,600 187,500 Axis Capital Holdings Limited 10,186,875 110 Berkshire Hathaway Inc. Class A (a) 23,784,200 125,000 Everest Re Group, Ltd. 23,746,250 400,000 MetLife, Inc. 17,772,000 243,298 Willis Towers Watson plc 32,302,675 (Cost $51,091,270) 174,012,674 (Cost $78,636,361) 245,119,624 Health Care P harmaceuticals , B iotechnology and L ife S ciences (12.1%) 757,400 Ariad Pharmaceuticals, Inc. (a) 10,368,806 190,000 Celgene Corporation (a) 19,860,700 514,409 Cempra, Inc. (a) 12,448,698 438,600 Gilead Sciences, Inc. 34,702,032 229,942 Intra-Cellular Therapies, Inc. (a) 3,504,316 397,191 Merck & Co., Inc. 24,788,690 540,252 Paratek Pharmaceuticals, Inc. (a) 7,028,679 460,808 Pfizer Inc. 15,607,567 711,123 Repros Therapeutics Inc. (a) 1,486,247 (Cost $75,153,558) 129,795,735 Value Shares COMMON STOCKS (continued) (note 1a) Industrials C apital G oods (5.4%) (9.5% 189,131 Eaton Corporation plc $12,427,798 900,000 General Electric Company 26,658,000 190,000 United Technologies Corporation 19,304,000 (Cost $48,994,510) 58,389,798 C ommercial and P rofessional S ervices ( 3.7%) 787,800 Republic Services, Inc. (Cost $11,167,520) 39,744,510 T ransportation (0.4%) 104,012 Hertz Global Holdings, Inc. (a) (Cost $6,171,377) 4,177,122 (Cost $66,333,407) 102,311,430 Information S emiconductors and S emiconductor E quipment (3.4%) Technology 200,850 ASML Holding N.V. 22,009,143 (16.2%) 390,500 Intel Corporation 14,741,375 (Cost $12,991,164) 36,750,518 S oftware and S ervices (5.1%) 680,686 Microsoft Corporation 39,207,514 378,034 Synchronoss Technologies, Inc. (a) 15,567,440 (Cost $29,257,286) 54,774,954 T echnology H ardware and E quipment ( 7.7%) 124,000 Apple Inc. 14,018,200 790,000 Cisco Systems, Inc. 25,058,800 127,900 Keysight Technologies, Inc. (a) 4,053,151 391,200 QUALCOMM Incorporated 26,797,200 238,209 Universal Display Corporation 13,222,981 (Cost $46,141,789) 83,150,332 (Cost $88,390,239) 174,675,804 Materials (1.5%) 1,026,422 Huntsman Corporation (Cost $19,551,633) 16,699,886 Miscellaneous (4.1%) Other (b) (Cost $40,651,299) 44,410,454 Telecommunication 683,852 Vodafone Group plc ADR (Cost $23,341,423) 19,934,286 Services (1.9%) TOTAL COMMON STOCKS (101.2%) (Cost $590,988,245) 1,089,720,693 Warrant WARRANT Technology 281,409 Applied DNA Sciences, Inc. (a) (Cost $2,814) 316,698 Hardware & Equipment (0.0%) Contracts CALL OPTIONS (100 Shares Each ) Company/Expiration Date/ Exercise Price Energy (0.2%) 15,000 Cameco Corporation/March 17, 2017/$10.00 (a) 375,000 10,000 Ensco plc/January 20, 2017/$8.00 (a) 1,350,000 TOTAL CALL OPTIONS (Cost $1,076,018) 1,725,000 Shares SHORT-TERM SECURITY AND OTHER ASSETS 187,191,386 State Street Institutional Treasury Plus Money Market Fund (17.4%) (Cost $187,191,386) 187,191,386 TOTAL INVESTMENTS (c) (118.8%) (Cost $779,258,463) 1,278,953,777 Liabilities in excess of receivables and other assets (-1.1%) (12,396,797) 1,266,556,980 PREFERRED STOCK (-17.7%) (190,117,175) NET ASSETS APPLICABLE TO COMMON STOCK (100%) $1,076,439,805 ADR - American Depository Receipt (a) Non-income producing security. (see notes to unaudited financial statements) S T A T E M E N TO FO P T I O N SW R I T T E N Contracts Value Put Options (100 shares each) Company/Expiration Date/ Exercise Price (note 1a) Energy 15,000 Cameco Corporation/March 17, 2017/$7.00 $ (0.1%) 10,000 Ensco plc/January 20, 2017/$6.00 300,000 TOTAL OPTIONS WRITTEN (Premiums Received $773,965) $750,000 (a) Common shares unless otherwise noted; excludes transactions in Common Stocks - Miscellaneous - Other. NOTES TO FINANCIAL STATEMENTS (Unaudited) General American Investors General American Investors Company, Inc. (the "Company"), established in 1927, is registered under the Investment Company Act of 1940 as a closed-end, diversified management investment company. It is internally managed by its officers under the direction of the Board of Directors. 1. SECURITY VALUATION Equity securities traded on a national securities exchange are valued at the last reported sales price on the last business day of the period. Equity securities reported on the NASDAQ national market are valued at the official closing price on that day. Listed and NASDAQ equity securities for which no sales are reported on that day and other securities traded in the over-the-counter market are valued at the last bid price (asked price for options written) on the valuation date. Equity securities traded primarily in foreign markets are valued at the closing price of such securities on their respective exchanges or markets. Corporate debt securities, domestic and foreign, are generally traded in the over-the-counter market rather than on a securities exchange. The Company utilizes the latest bid prices provided by independent dealers and information with respect to transactions in such securities to assist in determining current market value. If, after the close of foreign markets, conditions change significantly, the price of certain foreign securities may be adjusted to reflect fair value as of the time of the valuation of the portfolio. Investments in money market funds are valued at their net asset value. Special holdings (restricted securities) and other securities for which quotations are not readily available are valued at fair value determined in good faith pursuant to specific procedures appropriate to each security as established by and under the general supervision of the Board of Directors. The determination of fair value involves subjective judgments. As a result, using fair value to price a security may result in a price materially different from the price used by other investors or the price that may be realized upon the actual sale of the security. 2. OPTIONS The Company may purchase and write (sell) put and call options. The Company typically purchases put options or writes call options to hedge the value of portfolio investments while it typically purchases call options and writes put options to obtain equity market exposure under specified circumstances. The risk associated with purchasing an option is that the Company pays a premium whether or not the option is exercised. Additionally, the Company bears the risk of loss of the premium and a change in market value should the counterparty not perform under the contract. Put and call options purchased are accounted for in the same manner as portfolio securities. Premiums received from writing options are reported as a liability on the Statement of Assets and Liabilities. Those that expire unexercised are treated by the Company on the expiration date as realized gains on written option transactions in the Statement of Operations. The difference between the premium received and the amount paid on effecting a closing purchase transaction, including brokerage commissions, is also treated as a realized gain, or, if the premium is less than the amount paid for the closing purchase transaction, as a realized loss on written option transactions in the Statement of Operations. If a call option is exercised, the premium is added to the proceeds from the sale of the underlying security in determining whether the Company has realized a gain or loss on investments in the Statement of Operations. If a put option is exercised, the premium reduces the cost basis for the securities purchased by the Company and is parenthetically disclosed under cost of investments on the Statement of Assets and Liabilities. The Company as writer of an option bears the market risk of an unfavorable change in the price of the security underlying the written option. 3. FAIR VALUE MEASUREMENTS Various data inputs are used in determining the value of the Company’s investments. These inputs are summarized in a hierarchy consisting of the three broad levels listed below: Level 1 - quoted prices in active markets for identical securities (including money market funds which are valued using amortized cost and which transact at net asset value, typically $1 per share), Level 2 - other significant observable inputs (including quoted prices for similar securities, interest rates, credit risk, etc.), and Level 3 - significant unobservable inputs (including the Company’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used to value the Company’s net assets as of September 30, 2016: Assets Level 1 Level 2 Level 3 Total Common Stocks $ - - $ Purchased Options 1,725,000 - - 1,725,000 Warrant 316,698 - - 316,698 Money Market 187,191,386 - - 187,191,386 Total $ - - $1,278,953,777 Liabilities Options Written ($750,000) - - ($750,000) ITEM 2. CONTROLS AND PROCEDURES. Conclusions of principal officers concerning controls and procedures (a) As of September 30, 2016, an evaluation was performed under the supervision and with the participation of the officers of General American Investors Company, Inc. (the "Registrant"), including the principal executive officer ("PEO") and principal financial officer ("PFO"), of the effectiveness of the Registrant's disclosure controls and procedures. Based on that evaluation, the Registrant's officers, including the PEO and PFO, concluded that, as of September 30, 2015, the Registrant's disclosure controls and procedures were reasonably designed so as to ensure: (1) that information required to be disclosed by the Registrant on Form N-Q is recorded, processed, summarized and reported within the time periods specified by the rules and forms of the Securities and Exchange Commission; and (2) that material information relating to the Registrant is made known to the PEO and PFO as appropriate to allow timely decisions regarding required disclosure. (b) There have been no significant changes in the Registrant's internal control over financial reporting (as defined in Rule 30a-3(d) under the Investment Company Act of 1940 (17 CFR 270.30a-3(d)) that occurred during the Registrant's last fiscal quarter that has materially affected, or is reasonably likely to materially affect, the Registrant's internal control over financial reporting. ITEM 3. EXHIBITS. The certifications of the principal executive officer and principal financial officer pursuant to Rule 30a- 2(a)under the Investment Company Act of 1940 are attached hereto as Exhibit 99 CERT. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. General American Investors Company, Inc. By: /s/ Eugene S. Stark Eugene S. Stark Vice-President, Administration Date: October 26, 2016 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By: /s/ Jeffrey W. Priest Jeffrey W. Priest President and Chief Executive Officer (Principal Executive Officer) Date: October 26, 2016 By: /s/ Eugene S. Stark Eugene S. Stark Vice-President, Administration (Principal Financial Officer) Date: October 26, 2016
